Citation Nr: 1541344	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  10-02 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service connected posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for neuropathy of the bilateral upper extremities.

4.  Entitlement to service connection for neuropathy of the bilateral lower extremities.  

5.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for ischemic heart disease.  

8.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service connected PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2006, June 2009, and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in June 2015; and a transcript of this hearing is of record.  

The issues of entitlement to service connection for erectile dysfunction, neuropathy of the bilateral upper and lower extremities, degenerative disc disease of the lumbar spine, hypertension and obstructive sleep apnea, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not meet the diagnostic criteria for diabetes mellitus.

2.  The Veteran does not have ischemic heart disease.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.03, 3.307, 3.309 (2015).  

2.  The criteria for entitlement to service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.03, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2015).   

Certain chronic diseases, including hypertension and diabetes mellitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Additionally, VA regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2015).

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  39 U.S.C.A.  § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Diabetes Mellitus

The Veteran is seeking entitlement to service connection for diabetes mellitus due to alleged herbicide exposure in service.  

While the RO has conceded exposure to Agent Orange, the Veteran does not have a confirmed diagnosis of diabetes mellitus.  While the Veteran was diagnosed as borderline diabetic, there is no evidence in the Veteran's service treatment records, VA outpatient treatment records, or private medical records that he has ever been diagnosed with diabetes mellitus.  At a May 2009 VA examination, the examiner specifically concluded that the Veteran does not meet the diagnostic criteria for diabetes mellitus.  The Veteran has not submitted any competent medical evidence to contradict this finding nor has he offered any testimony suggesting that he has a current diagnosis of diabetes mellitus.  

To the extent the Veteran has attempted to diagnose himself, he has not demonstrated that he has any knowledge or training in diagnosing such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Here, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has diabetes mellitus due to his alleged herbicide exposure in service is too complex to be addressed by a layperson.  This condition is not amenable to observation alone.  Rather it is common knowledge that such a diagnosis requires testing by scientific and medical professionals.  Hence, the Veteran's opinion of whether or not he has a diabetes diagnosis is not competent evidence and is entitled to no probative weight.

Under 38 U.S.C.A. § 1131, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Here, there is no competent medical evidence that the Veteran actually has the disability he has claimed.  Accordingly, entitlement to service connection for diabetes mellitus must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Ischemic Heart Disease

The Veteran is seeking entitlement to service connection for ischemic heart disease.  However, service treatment records, VA outpatient treatment records, and private medical records are all negative for a diagnosis of ischemic heart disease.  A February 2012 VA examiner concluded that the Veteran currently does not have ischemic heart disease.  The Veteran has not submitted any contrary evidence and appeared to concede the absence of any current disability at his June 2015 hearing.  As the Board has previously noted, the Veteran is a layperson, and as such, he is not competent to diagnosis himself with a complex medical condition such as ischemic heart disease.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Under 38 U.S.C.A. § 1131, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  As the Veteran does not currently have ischemic heart disease, entitlement to service connection for this condition must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).



The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a June 2015 Travel Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for ischemic heart disease is denied.
REMAND

The Veteran is also seeking entitlement to service connection for erectile dysfunction, degenerative disc disease of the lumbar spine, and neuropathy of the bilateral upper and lower extremities.  

The Veteran has asserted that his erectile dysfunction is the result of medications prescribed to treat his service connected PTSD, in particular, anti-depressants.  On remand, the Veteran should be afforded a VA medical examination to determine whether it is at least as likely as not that his condition was caused or permanently aggravated by the medications prescribed to treat his service connected psychiatric disability.

The Veteran is also seeking entitlement to service connection for degenerative disc disease of the lumbar spine.  At his June 2015 Travel Board hearing, the Veteran testified that he injured his low back in service and has suffered from back problems since that time.  However, private treatment records show that the Veteran also injured his back in 1992.  On remand, the Veteran should be afforded a VA examination to address whether it is at least as likely as not that the Veteran's current low back condition had onset in service or was cause or permanently aggravated by his active military service.

The Veteran is also seeking entitlement to service connection for hypertension.  The Veteran has in the past suggested that his hypertension was caused by diabetes mellitus, but as the Board has noted above, the Veteran does not have a medical diagnosis of diabetes mellitus.  However, additional development should be done as to whether herbicide exposure caused the Veteran's hypertension and or whether his service-connected PTSD caused or has aggravated his hypertension.  The Board finds that the Veteran served in the Republic of Vietnam during his military service, and therefore his exposure to herbicides is presumed. The Board observes that current VA regulations do not provide hypertension as a presumptive disability associated with herbicide exposure.  However, the Board also finds that the National Academy of Sciences (NAS), in a 2006 and 2008 update, concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure. See 75 Fed. Reg. 32,540, 32,549  (June 8, 2010); 75 Fed. Reg. 81,332, 81,333  (December 27, 2010).  As there is evidence indicating that there may be an association between hypertension and herbicide exposure, the Board concludes that a VA examination and opinion is necessary to determine whether the Veteran's current hypertension was caused by or etiologically related to herbicide exposure during active military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Veteran is seeking entitlement to service connection for neuropathy of the bilateral upper and lower extremities.  In August 2006, a VA examiner attributed the Veteran's sensory deficits to his back problems and to his alcohol abuse.  Thus, the outcome of the Veteran's claim for degenerative disc disease of the lumbar spine will affect the outcome of the Veteran's neuropathy claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  Additionally, the Veteran is service connected for PTSD.  It is unclear whether his history of alcohol abuse is related to this service connected disability.  On remand, the Veteran should be afforded a VA medical opinion to address whether the Veteran's substance abuse is related to his service connected PTSD.

Accordingly, the case is REMANDED for the following action:

1. Associate the Veteran's most recent VA outpatient treatment records with his claims folder.

2. Once this is done, the RO should schedule the Veteran for a VA examination of his erectile dysfunction.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's erectile dysfunction had onset in service or was caused or permanently aggravated by the Veteran's active military service.  

The examiner is asked to address whether it is at least as likely as not that the Veteran's erectile dysfunction was caused or permanently aggravated by his service connected PTSD, to include any medications prescribed to treat this disability.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. Once this is done, the RO should schedule the Veteran for a VA examination for his hypertension.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's hypertension had onset in service or was caused or permanently aggravated by the Veteran's active military service, to include presumed exposure to herbicides.  In providing the above opinion, the examiner should consider the following:

The NAS 2006 and 2008 updates which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure. See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).

The examiner is asked to address whether it is at least as likely as not that the Veteran's hypertension was caused or permanently aggravated by his service connected PTSD, to include any medications prescribed to treat this disability. 

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. Once this is done, the RO should schedule the Veteran for a VA examination of his obstructive sleep apnea.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's obstructive sleep apnea had onset in service or was caused or permanently aggravated by the Veteran's active military service.  

The examiner is also asked to address whether it is at least as likely as not that the Veteran's obstructive sleep apnea was caused or permanently aggravated by his service-connected PTSD, to include any medications prescribed to treat this disability.  The Board notes that there are more recent studies addressing this issue than what the 2012 VA examiner had access to.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

5. The RO also should schedule the Veteran for a VA examination of his degenerative disc disease of the lumbar spine.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's lumbar spine disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

6. Finally, the Veteran's claims folder should be referred to a VA psychiatrist or psychologist for a medical opinion.  

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's alcohol abuse was caused or permanently aggravated by the Veteran's service connected PTSD.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

7. When the development requested has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


